Title: From James Madison to Albert Gallatin, 17 September 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


17 September 1804, Department of State. “The Comptroller of the Treasury having stated to me, that there is reason to believe that there will not be a diversity of opinion respecting a sum not exceeding twelve thousand dollars, being due to Dr. Edward Stevens on his accounts, on every item of which the Comptroller is not yet ready to decide, I request you to be pleased to cause a warrant for that sum to be issued on the appropriations for foreign intercourse in favor of Dr. Stevens, who is to be charged and held accountable for the same.”
